Citation Nr: 1758401	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  14-00 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for restless leg syndrome.

3.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for bronchitis, claimed as upper respiratory infection. 

4.  Entitlement to service connection for residuals of breast cancer.

5.  Entitlement to service connection for a thyroid condition.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to December 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 and January 2011 rating decisions.

In March 2017, the Veteran testified at a video conference hearing at the St. Petersburg, Florida, VA RO.  A transcript of this hearing has been associated with the claims file. 

The issue of entitlement to service connection for a brain tumor has been raised by the record in a February 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issues of entitlement to service connection for GERD, restless leg syndrome, bronchitis, residuals of breast cancer, and a  thyroid condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1.  By a July 1993 rating decision, the Veteran's claim for service connection for bronchitis was denied on the basis that this condition was not shown in the additional service medical records nor diagnosed on the discharge examination report in July 1991. 

2.  Evidence received since the July 1993 rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim for service connection for bronchitis, claimed as upper respiratory infection.


CONCLUSIONS OF LAW

1.  The July 1993 rating decision denying the Veteran's claim for service connection for bronchitis is final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence sufficient to reopen the Veteran's claim of service connection for bronchitis, claimed as upper respiratory infection has been submitted.  See 38 U.S.C. § 5108  (2012); 38 C.F.R. § 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen the previously denied claim for service connection for bronchitis, claimed as upper respiratory infection, this application, and only this application, has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA solely with regard to this application is moot.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159  (2017); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).
II. Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be (1) competent evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004). 

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for bronchitis.  After review of the evidence of record, the Board finds that new and material evidence has been submitted.

The Veteran's claim for service connection for bronchitis was previously denied in a July 1993 rating decision.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C. § 5108 (2012).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017). 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510   (1992).  Moreover, a Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The basis for the July 1993 denial was that this condition was not shown in the additional service medical records nor diagnosed on the discharge examination report in July 1991.  At the time of this denial, the Veteran's service treatment records were considered.  The new evidence submitted since this denial consists primarily of statements and testimony from the Veteran, medical records, and a statement from a physician that she served with during active duty. 

With regard to the newly submitted evidence, the Veteran submitted a statement dated October 28, 2011, from a physician at UT Health Science Center, who indicated that he had known the Veteran since 1975 and was stationed with her at Wilford Hall USAF Medical Center.  He recalled that she has had a chronic cough for most of the time that he has known her. 
As the newly submitted evidence suggests that the Veteran may have had chronic symptoms related to bronchitis dating back to her service, the Board finds that this newly submitted evidence relates to an unestablished fact necessary to substantiate this claim. As such, this claim is reopened.

However, the Board cannot, at this point, adjudicate the reopened claim, as further development is necessary.  This is detailed in the REMAND below.


ORDER

As new and material evidence has been submitted regarding the claim for service connection for bronchitis, claimed as upper respiratory infection, the Veteran's claim is reopened. To this extent only, the appeal is granted.


REMAND

Additional development is needed prior to the adjudication of the claims on appeal.

Specifically, at the March 2017 hearing, the presiding Veterans Law Judge (VLJ) noted that the most recent statement of the case (SOC) included a review of treatment records from a VA facility in Tampa through 2011.  Subsequently, additional VA treatment records through April 2014 were associated with the claims file.  The VLJ left the record open for 60 days in order to allow the Veteran and her representative the opportunity to submit VA treatment records from the last 3 years.  No such records were submitted.  VA has an obligation under the VCAA to associate all relevant records in VA's possession with the claims file of a Veteran.  38 C.F.R. § 3.159 (2017).  As such, the Board finds that these issues must be remanded in order to attempt to obtain all VA treatment records from April 2014 to the present. 

With regard to the Veteran's claim for service connection for residuals of breast cancer, the Veteran testified at the March 2017 hearing that, during service, she had lumps in her breast and was told by an obstetrician/gynecologist at the time, who was an acquaintance, that she had fibrocystic disease.  She essentially asserts that her post-service breast cancer was related to these lumps.  She also testified at the hearing that, because she was a nurse, she was often evaluated unofficially and not necessarily in a medical office with documentation.  Post-service medical records document that she was treated for breast cancer.  In light of the Veteran's assertions that she felt lumps in her breast during service and was diagnosed with breast cancer after service, the Board finds that the Veteran should be scheduled for a VA examination to obtain an etiological opinion on the Veteran's residuals of breast cancer. 

With regard to the Veteran's claim for service for a thyroid condition, the Veteran testified at the March 2017 hearing that she had surgery in 1977 to remove a pituitary microadenoma.  The Veteran asserted that she believes that her post-service thyroid condition was related to this tumor found in service.  A review of the service treatment records reveals  that the Veteran was treated for a pituitary microadenoma in January 1977.  It was also noted in an April 1977 service treatment record that the Veteran had a history of hypothyroidism and had been placed on Thyroid in 1972 by her local physician.  It was noted that she was taken off her endocrine replacement in 1977 after removal of her pituitary microadenoma.  Post-service treatment records document that she was treated for thyroid cancer in 2009 and prescribed Synthroid.  An October 2010 VA examiner determined that the Veteran's right thyroid lobectomy on June 15, 2009, for right thyroid nodule is less likely as not caused by service.  However, the examiner provided no discussion with regard to the Veteran's in-service pituitary microadenoma.  As such, the Board finds that an addendum opinion should be obtained addressing the Veteran's assertions. 

With regard to the Veteran's claim for service connection for connection for bronchitis, claimed as upper respiratory infection, the Veteran underwent a pertinent VA examination in November 2010, at which the examiner determined that the Veteran's bronchitis is less likely as not caused by the service.  At this examination, the examiner noted that there was no documentation of bronchitis available to the examiner after service until the claims file note from June 18, 2007, mentions chronic bronchitis and exercise-induced asthma.  However, the examiner failed to discuss the Veteran's complaints of a chronic cough dating back to private medical records from 1999.  Specifically, in a May 2001 private medical record from Cancer Wellness Center, it was noted that the Veteran appeared to have a cough and this would appear to be on the basis of an upper respiratory process.  Additionally, as noted above, the Veteran submitted a statement dated October 28, 2011, from a physician at UT Health Science Center, who indicated that he had known the Veteran since 1975 and recalled that she has had a chronic cough for most of the time that he has known her.  As such, an addendum opinion is needed with regard to the etiology of the Veteran's bronchitis. 

Accordingly, the case is REMANDED for the following action:

1. Associates all treatment records from the James A. Haley Veterans' Hospital (and associated outpatient clinics) from April 2014 to the present. 

2. Schedule the Veteran for a VA examination for her residuals of breast cancer claim.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, examining the Veteran, and noting her reported history of symptoms, the examiner is asked to diagnose the Veteran with all current residuals of breast cancer.  Then, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's residuals of breast cancer began in or was caused by her service.  In doing so, the examiner should consider the Veteran's reports of feeling lumps in her breasts/having fibrocystic disease during service.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
	
3. Return the claims file to the VA examiner who provided the October 2010 VA opinion so that an addendum opinion may be obtained.  If the same examiner is not available, an opinion should be provided by another VA examiner.  Upon review of the claims file, the examiner should respond to the following:

a. Whether it is at least as likely as not that the Veteran's post-service thyroid condition of any kind was incurred in, or caused or aggravated by, her active service, to include her in-service pituitary microadenoma?

b. Whether it is as least as likely as not that the Veteran's post-service thyroid condition of any kind was caused or aggravated by her service-connected status post transphenoidal resection of the pituitary microadenoma with history of headaches?

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should provide a complete rationale for any opinions provided.  If additional examination is needed to render the above-requested opinion, such should be provided.

4. Return the claims file to the VA examiner who provided the November 2010 VA opinion so that an addendum opinion may be obtained.  If the same examiner is not available, an opinion should be provided by another VA examiner.  Upon review of the claims file, the examiner should opine as to whether it is at least as likely as not that the Veteran's bronchitis, or upper respiratory disorder of any kind, was incurred in, or caused or aggravated by, her active service.  In rendering any opinions, the examiner should specifically discuss the private  medical evidence documenting a cough back to 1999, as well as the October 28, 2011, statement from the physician at UT Health Science Center.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should provide a complete rationale for any opinions provided.  If additional examination is needed to render the above-requested opinion, such should be provided.

5. Conduct any additional development deemed necessary, based on newly received evidence. 

6. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims.  The Veteran should be given an opportunity to respond prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims.  Her cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2017).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


